Citation Nr: 9914745	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from April 
1967 to February 1969. 

In an October 1997 decision, the Board determined that new 
and material evidence had not been submitted, and thus, 
declined to reopen the veteran's claim for service connection 
for a left knee disorder.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  And, in November 1998, the Court 
ordered that the October 1997 Board decision be vacated, and 
that the case be remanded to the Board for further 
development. 


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied the 
veteran service connection for an a left knee disorder; this 
decision is final. 

2.  Evidence associated with the claims folder since the 
February 1976 RO decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the February 1976 rating 
decision is not new and material, and the veteran's claim for 
service connection for a left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in a December 1975 rating decision, the RO 
denied the veteran's claim of service connection for a left 
knee disorder on the grounds that his left knee disorder pre-
existed his entrance into the service, and that there was no 
evidence showing that his pre-existing injury/disorder was 
aggravated during his period of service.  Subsequently, in a 
February 1976 rating decision, the RO once again denied the 
veteran's claim for service connection for a left knee 
disorder, and following notification to the veteran of the 
RO's denial, the veteran failed to file a timely appeal.  At 
present, as the veteran has attempted to reopen his claim of 
service connection for a left knee disorder, his case is 
before the Board for appellate review.  However, because the 
February 1976 RO decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the February 1976 final adjudication, the 
additional evidence in the file which is related to this 
issue includes: (1) letters from the U.S. Postal Service 
dated in June and July 1990; (2) medical records from the VA 
Medical Center (VAMC) in Grand Island, Nebraska, dated from 
September 1994 to October 1997; and (3) various statements 
made by the veteran and his representative made in the April 
1996 substantive appeal and during the October 1996 hearing 
at the RO. 

The June 1990 letter from the U.S. Postal Service to the 
veteran indicates that he was scheduled to attend a postal 
orientation for a position as a part-time flexible letter 
carrier, which was to go in effect in June 30, 1990.  
However, in a subsequent letter dated in July 1990, it was 
further noted that, given that the veteran's left knee 
disability was incompatible with the requirements of the 
position as a carrier, he was medically unsuitable for the 
position and his name had been removed from the active 
register of eligibles.

The medical records from the Grand Island VAMC dated from 
September 1994 to October 1997 basically describe the 
treatment the veteran received over time for various health 
problems including, but not limited to, chest problems, 
dental problems, degenerative joint disease of the left knee, 
obesity, and bilateral painful foot calluses.  Specifically, 
the Board notes that these records include a September 1995 
radiology report which reveals the veteran was diagnosed with 
moderate to severe degenerative changes of the left knee with 
a suspect post traumatic etiology.  However, the Board also 
notes that none of the medical records provide any indication 
as to the specific cause/etiology of the veteran's left knee 
degenerative changes.

Finally, the record includes various statements by the 
veteran and his representative, made in the April 1996 
substantive appeal and during the October 1996 hearing at the 
RO, which tend to link the veteran's current left knee 
disorder to his period of service.  Specifically, the veteran 
indicated he injured his knee prior to his induction into the 
service, but was nevertheless found fit for service during 
his initial service examination.  He also indicated that, 
during his service, his pre-existing left knee 
injury/disorder was aggravated when he fell off of a truck, 
landing on his knee, while serving in Vietnam.  Lastly, he 
noted that his knee was further aggravated by the rigors of 
military training, particularly by the marching requirement.   

With respect to the veteran's statements, the Board 
acknowledges the sincerity of these statements; however, the 
Board finds that these statements are not probative of the 
ultimate issue in this case, which is whether the veteran's 
current left knee disorder was incurred in or aggravated by 
his service, because neither the veteran nor his 
representative possess the medical training and expertise to 
offer a medical opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (noting that it is the province of trained 
health care professionals to enter conclusions that require 
medical knowledge.)  As the veteran and his representative 
are laypersons, they lack the medical training and expertise 
necessary to render an opinion regarding the etiology and 
severity of the veteran's disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  And hence, where 
as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, cannot serve as a 
predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the February 1976 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the February 1976 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran's pre-existing 
left knee injury/disorder was aggravated during his period of 
service.  And, this additional evidence submitted, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Thus, as the evidence submitted is not "new and material" 
as contemplated by law, this evidence does not provide a 
basis to reopen the veteran's claim of service connection for 
a left knee disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In arriving at this conclusion, the Board notes it applied 
the three-step process defined in Winters v. West, 12 Vet. 
App. 203 (1999), Elkins v. West, 12 Vet. App. 209 (1999), and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO 
did not have the opportunity to apply it in considering and 
deciding the veteran's claim.  However, the Board concludes 
that, as the appellant has not been prejudiced by the Board's 
application of the three-step process described above, there 
is no need to remand the veteran's claim to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disorder, and 
the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

